DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Ozeki et al (WO 2017017969, published on 02-02-2017, cited herein with identical US 20180214570)

Ozeki claims a method of manufacturing an organogel composition, comprising: 
mixing an amphipathic block polymer and an organic solvent, wherein the amphipathic block polymer includes a hydrophilic block chain and a hydrophobic block chain, the hydrophilic block chain has 20 or more sarcosine units, and the hydrophobic block chain has 10 or more lactic acid units, , wherein the organic solvent includes an alcohol of 1 to 6 carbon atoms.

Ozeki  further claims a method of manufacturing a xerogel composition, comprising a step of 
preparing an organogel and removing the organic solvent from the organogel composition.
The reference further claims a method of manufacturing a xerogel composition, comprising removing the organic solvent from the gel composition.
Ozeki claims a method of manufacturing a hydrogel composition, comprising step of  
preparing a xerogel composition and wetting the xerogel composition by water or an aqueous solution.
Ozeki  further claims a method of manufacturing a hydrogel composition, comprising step of 
wetting the gel composition by water or an aqueous solution.
A gel composition further comprising a dispersion medium comprising an organic solvent (see claims 1-20).

Note that Ozeki does not teach a specific composition for cell culture.
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Mere recitation of a newly discovered function or property, inherently possessed by things in prior art, does not cause claim language drawn to those things to be distinguishable over prior art.  
Thus, since Ozeki’s and Applicant’s compositions are equal, they inherently can be used for the same purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Effects of immobilizing sites of RGD peptides in amphiphilic block copolymers on efficacy of cell adhesion, Biomaterials 31 (2010) 7873-7882, Available online 31 July 2010) in view of Hara et al (WO2009148121, published on 12-2009,  cited herein with identical US 20190105412).

Zhang teaches a hydrogel used for cell culture medium (see Figure 3 at page 7877). For this purpose an amphiphilic block copolymer PCLA-PEG-PCLA (PCLA: poly(3-caprolactone-co-lactide), PEG: poly(ethylene glycol)) was  synthesized and then achieved immobilization of arginine-glycine-aspartate (RGD) peptides into either hydrophobic PCLA blocks or hydrophilic PEG blocks. The block copolymers could self-assemble into hydrogels composed of percolated micelle network in water, and the sole-gel transition temperature was adjusted between room and body temperatures. In vitro examinations of chondrocyte viability were performed. It was found that immobilization of RGD in hydrophilic blocks enhanced cell adhesion on the corresponding hydrogel surface much more significantly than that in hydrophobic blocks (see Abstract).
In other words, Zhang discloses that amphiphilic block-copolymer is used for immobilization of peptide fragment and the final structure is very effective in promoting cell adhesion of physical hydrogels in a high polymeric concentration (see page 7879).

Zhang does not teach amphiphilic block polymer A1 comprising a hydrophilic block chain having 20 or more sarcosine units and a hydrophobic block chain having 10 or more lactic acid units, called lactosome.

Hara discloses a molecular assembly based on such polymer (see clam 1), which uses for the molecular assembly to effectively accumulate in cancer tissue by utilizing EPR effect (see Abstract and claim 1).
In particular, such polymer (i.e. paclitaxel ( PTX )/ lactosomes) used in cultivation of cell cultures (see 0036).
Hara teaches that  a molecular assembly which is less likely to accumulate in tissue other than cancer tissue , is highly safe for a living body , and can be prepared by a simple and safe method.

Therefore, it would have been obvious to  a person of ordinary skills in the art to use Hara’s lactosomes in Zhang’s cell culture medium gel, since it uses for the same purposes, highly safe for a living body, and can be prepared by a simple and safe method.

 Regarding claim 3, Zhang teaches that uunder an aqueous environment, amphiphilic block copolymers self-assemble into micelles and further aggregated into physical hydrogels (see Figure 1 at page 7874)

In reference to claim 4-5, Zhang teaches  preparation of RGD-conjugated copolymer of a certain concentration with virgin block copolymer (20 wt.%) in Dulbecco’s modified Eagle medium (DMEM) with a pre-set peptide concentration of about 0.5 mmol. After filter sterilization,  hydrogels were formed in 24-well tissue culture plates (TCP). 200 mL of the sterilized polymer solution was added to each well, and then the plates were taken into the 37 C, 5% CO2 incubator (Heraeus, Germany) for 3 min. The hydrogel formed instantly due to thermosensitivity of the block copolymer in water (see 7876, Section 2.7).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765